November 27, 2013




                                    JUDGMENT

                   The Fourteenth Court of Appeals
   FELICITA DEL CARMEN CANAS, AS NEXT FRIEND OF YENIFER
ESTEFANI CANAS ESCOBAR, JAVIER ENRIQUE CANAS ESCOBAR, AND
    BEATRIZ ABIGAIL DEL CARMEN CANAS, MINORS, Appellant

NO. 14-11-01055-CV                               V.

      CENTERPOINT ENERGY RESOURCES CORPORATION, Appellee
                ________________________________

       This cause, an appeal from the judgment in favor of appellee CenterPoint
Energy Resources Corporation, signed, September 7, 2011, was heard on the
transcript of the record. We have inspected the record and find error in the portions
of the trial court’s judgment addressing appellant’s gross-negligence, intentional-
misrepresentation and negligent-misrepresentation claims. We therefore order the
portions of the trial court’s judgment addressing the gross-negligence claim
REVERSED and REMAND for proceedings consistent with section C of Justice
Christopher’s opinion. We further order the portions of the trial court’s judgment
addressing the intentional-misrepresentation and negligent-misrepresentation
claims REVERSED and REMAND for proceedings consistent with section IV.C.
of Chief Justice Frost’s opinion. Finding no error in the remainder of the judgment, we
order it AFFIRMED. For good cause, we order appellant to pay one-half of all costs
incurred in this appeal, and we order appellee to pay one-half of all costs incurred in this
appeal. We further order this decision certified below for observance.